IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0114-08


ANTHONY DEAN DENNIS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
 FROM THE EIGHTH COURT OF APPEALS
DALLAS COUNTY




	Per curiam.  keasler and hervey, jj., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in this
Court within thirty days after the date of this order.
En banc.
Delivered: February 13, 2008
Do Not Publish.